Detailed Action

Preliminary Amendment

1.	Entry of applicant’s preliminary amendment dated 10-21-20 into the application file is acknowledged.
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Specification

2.	Applicant is reminded of the proper language and format for an abstract of the disclosure.
The abstract should be in narrative form and generally limited to a single paragraph on a separate sheet within the range of 50 to 150 words in length. The abstract should describe the disclosure sufficiently to assist readers in deciding whether there is a need for consulting the full patent text for details.
The language should be clear and concise and should not repeat information given in the title. It should avoid using phrases which can be implied, such as, “The disclosure concerns,” “The disclosure defined by this invention,” “The disclosure describes,” etc.  In addition, the form and legal phraseology often used in patent claims, such as “means” and “said,” should be avoided.
The abstract of the disclosure is objected to because it contains drawing figure reference numerals.  Correction is required.  See MPEP § 608.01(b).

Claim Rejections - 35 USC § 112

3.	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.
The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.
Claims 14-18 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 14 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. It is unclear to whether the corners of the bed detailed in lines 4-5 of claim 14 are the same or different than the corners of the bed detailed in line 3 of claim 14. 

Claim Rejections - 35 USC § 103

4.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.
Claim(s) 1-10 and 12-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Application Publication No. 2018/0303256 to Sturgeon et al. in view of U.S. Patent Application Publication No. 2010/0043713 to West.
Referring to claims 1, 14 and 19, Sturgeon et al. discloses a bed cover clasp system comprising, a bed having a top surface and at least three recessed corners – see 1,2,200 with item 1 having corners recessed from the outer edges of 200 as seen in figure 3, a bed cover – at 100,102, having a shape substantially matching the shape of the top surface of the bed – see figures 1-3 with top of 100 having similar shape to the top of item 1, and including a number of corners matching a number of corners of the bed – see at 1,2,100,200 in figures 1-3, a strap attached to each of the recessed corners of the bed – see at 212 in figures 1-3, a strap – at 120,122, attached to each of a number of corners of the bed cover matching the number of recessed corners of the bed – see figures 1-3, at least a first connection mechanism portion – at 224, attached to each strap – at 212, attached to each of the recessed corners of the bed – see figures 1-3, a second connection mechanism portion – at 222, attached to each of the corners of the bed cover – see figures 1-3 with attachment at least via straps – at 120,122, and wherein the first connection mechanism portion and the second connection mechanism are arranged and configured to cause the bed cover to evenly cover the top surface of the bed – see at 1,100,200 in figures 1-3. Sturgeon et al. does not disclose the first and second connection mechanisms are clasps that mate with each other. West does disclose the first and second connection mechanisms are clasps – see clasps detailed in paragraph [0059], that mate with each other – see connecting mechanisms mating with each other in figures 23-37 and therefore using the clasps detailed in paragraph [0059] as the connecting mechanisms of figures 23-37 would provide for clasps on each of the bed and cover that can mate with each other. Therefore it would have been obvious to one of ordinary skill in the art to take the device of Sturgeon et al. as modified by West and make the connection mechanisms of West clasps, so as to yield the predictable result of securely holding the cover to the bed and it would have been obvious to one of ordinary skill in the art to take the device of Sturgeon et al. and incorporate the clasps detailed by West, so as to yield the predictable result of more easily securing and removing the cover from the bed as desired during use. Specific to claim 19, Sturgeon et al. as modified by West further discloses the cover is rectangular – see at 100 in figures 1-3 of Sturgeon et al., the bed cover strap is elastic – see paragraph [0043] of Sturgeon et al. and the clasp mechanism is a ring – see the rings detailed in figures 21-23 and 34-35 of West. 
Referring to claim 2, Sturgeon et al. as modified by West further discloses the strap attached to each of the corners of the bed cover are made from elastic – see paragraph [0043] of Sturgeon et al. Sturgeon et al. as modified by West does not disclose the strap attached to each of the recessed corners of the bed is elastic. However, it would have been obvious to one of ordinary skill in the art to take the device of Sturgeon et al. as modified by West and add the straps attached to the corners of the bed being elastic, so as to yield the predictable result of allowing for the straps to be easily adjusted to fit beds of different sizes as desired.
Referring to claim 3, Sturgeon et al. as modified by West does not disclose the strap attached to each of the recessed corners of the bed are elastic and the strap attached to each of the corners of the bed cover are non-elastic. However, it would have been obvious to one of ordinary skill in the art to take the device of Sturgeon et al. as modified by West and make the straps out of any suitable material including the claimed elastic material for the bed straps and the claimed non-elastic material of the cover straps, so as to yield the predictable result of allowing for the cover to be easily adjusted to be attached to and removed from the bed as desired during use.
Referring to claim 4, Sturgeon et al. as modified by West further discloses the strap attached to each of the recessed corners of the bed are non-elastic – see at 212 in figures 1-3 of Sturgeon et al. where these straps are considered non-elastic since the length of the strap can be adjusted through the slots in item 224, and the strap attached to each of the comers of the bed cover are elastic – see paragraph [0043] of Sturgeon et al.
Referring to claims 5 and 15-16, Sturgeon et al. as modified by West further discloses the at least first clasp mechanism portion comprises a ring coupled to a clasp and the second clasp mechanism portion comprises a ring coupled to a clasp – see rings associated with each of the bed and cover in figures 21-23 and 34-35 of West and see the clasps detailed in paragraph [0059] of West. Therefore it would have been obvious to one of ordinary skill in the art to take the device of Sturgeon et al. as modified by West and make the connection mechanisms of West clasps, so as to yield the predictable result of securely holding the cover to the bed and it would have been obvious to one of ordinary skill in the art to take the device of Sturgeon et al. and incorporate the clasps detailed by West, so as to yield the predictable result of more easily securing and removing the cover from the bed as desired during use.
Referring to claim 6, Sturgeon et al. as modified by West further discloses the at least first clasp mechanism portion comprises a ring and the second clasp mechanism portion comprises a ring coupled to a clasp – see rings associated with each of the bed and cover in figures 21-23 and 34-35 of West and see the clasps detailed in paragraph [0059] of West. Therefore it would have been obvious to one of ordinary skill in the art to take the device of Sturgeon et al. as modified by West and make the connection mechanisms of West clasps, so as to yield the predictable result of securely holding the cover to the bed and it would have been obvious to one of ordinary skill in the art to take the device of Sturgeon et al. and incorporate the clasps detailed by West, so as to yield the predictable result of more easily securing and removing the cover from the bed as desired during use.
Referring to claim 7, Sturgeon et al. as modified by West further discloses the at least first clasp mechanism portion comprises a ring coupled to a clasp and the second clasp mechanism portion comprises a clasp – see rings associated with each of the bed and cover in figures 21-23 and 34-35 of West and see the clasps detailed in paragraph [0059] of West. Therefore it would have been obvious to one of ordinary skill in the art to take the device of Sturgeon et al. as modified by West and make the connection mechanisms of West clasps, so as to yield the predictable result of securely holding the cover to the bed and it would have been obvious to one of ordinary skill in the art to take the device of Sturgeon et al. and incorporate the clasps detailed by West, so as to yield the predictable result of more easily securing and removing the cover from the bed as desired during use.
Referring to claim 8, Sturgeon et al. as modified by West further discloses the at least first clasp mechanism portion comprises a ring coupled to a connection mechanism and the second clasp mechanism portion comprises a ring – see rings associated with each of the bed and cover in figures 21-23 and 34-35 of West and see the clasps detailed in paragraph [0059] of West. Therefore it would have been obvious to one of ordinary skill in the art to take the device of Sturgeon et al. as modified by West and make the connection mechanisms of West clasps, so as to yield the predictable result of securely holding the cover to the bed and it would have been obvious to one of ordinary skill in the art to take the device of Sturgeon et al. and incorporate the clasps detailed by West, so as to yield the predictable result of more easily securing and removing the cover from the bed as desired during use. Sturgeon et al. as modified by West does not disclose the first clasp mechanism includes a carabiner. Therefore it would have been obvious to one of ordinary skill in the art to take the device of Sturgeon et al. as modified by West and use any suitable clasp mechanism including the claimed carabiner, so as to yield the predictable result of more easily placing the cover on and removing the cover from the bed as desired during use.
Referring to claim 9, Sturgeon et al. as modified by West further discloses the at least first clasp mechanism portion comprises a ring and the second clasp mechanism portion comprises a ring coupled to a connection mechanism – see rings associated with each of the bed and cover in figures 21-23 and 34-35 of West and see the clasps detailed in paragraph [0059] of West. Therefore it would have been obvious to one of ordinary skill in the art to take the device of Sturgeon et al. as modified by West and make the connection mechanisms of West clasps, so as to yield the predictable result of securely holding the cover to the bed and it would have been obvious to one of ordinary skill in the art to take the device of Sturgeon et al. and incorporate the clasps detailed by West, so as to yield the predictable result of more easily securing and removing the cover from the bed as desired during use. Sturgeon et al. as modified by West does not disclose the second clap includes a carabiner. Therefore it would have been obvious to one of ordinary skill in the art to take the device of Sturgeon et al. as modified by West and use any suitable clasp mechanism including the claimed carabiner, so as to yield the predictable result of more easily placing the cover on and removing the cover from the bed as desired during use.
Referring to claim 10, Sturgeon et al. as modified by West further discloses the strap attached to each of the recessed corners of the bed is attached with stitching – see at 214 in figures 1-3 of Sturgeon et al., but does not disclose the strap attached to each of the corners of the bed cover is attached by stitching. However, it would have been obvious to one of ordinary skill in the art to take the device of Sturgeon et al. as modified by West and have the cover strap attached to the cover via any suitable connector including the claimed stitching, so as to yield the predictable result of securing the cover straps to the cover as desired. 
Referring to claim 12, Sturgeon et al. as modified by West further discloses one or more of the straps attached to each of the recessed corners of the bed or of the straps to each of the corners of the bed cover are made of hook and loop fasteners – see figure 36 and paragraph [0072] of West. Therefore it would have been obvious to one of ordinary skill in the art to take the device of Sturgeon et al. as modified by West and add the straps having hook and loop fasteners as disclosed by West, so as to yield the predictable result of removably securing the cover to the bed during use as desired.
Referring to claim 13, Sturgeon et al. as modified by West does not disclose the at least first clasp mechanism portion and the second clasp mechanism portion each include a hinge configured to allow release of the bed cover from the bed by unhinging either hinge. However, it would have been obvious to one of ordinary skill in the art to take the device of Sturgeon et al. as modified by West and use any suitable clasp mechanism including the claimed hinges, so as to yield the predictable result of removably securing the cover to the bed during use as desired. 
Referring to claim 17, Sturgeon et al. as modified by West further discloses the clasp mechanism portion attached to each of the corners of the bed cover comprises a ring configured to selectively attach to the second clasp mechanism portions, wherein the second clasp mechanism portions comprises a ring coupled to a clasp – see rings associated with each of the bed and cover in figures 21-23 and 34-35 of West and see the clasps detailed in paragraph [0059] of West. Therefore it would have been obvious to one of ordinary skill in the art to take the device of Sturgeon et al. as modified by West and make the connection mechanisms of West clasps, so as to yield the predictable result of securely holding the cover to the bed and it would have been obvious to one of ordinary skill in the art to take the device of Sturgeon et al. and incorporate the clasps detailed by West, so as to yield the predictable result of more easily securing and removing the cover from the bed as desired during use.
Referring to claim 18, Sturgeon et al. as modified by West does not disclose the clasp mechanism portion attached to each of the corners of the bed cover comprises a carabiner attached to each strap attached to the corners of the bed cover and configured to selectively attach to the second clasp mechanism portions. However, it would have been obvious to one of ordinary skill in the art to take the device of Sturgeon et al. as modified by West and use any suitable clasps for the bed cover clasps such as the claimed carabiners, so as to yield the predictable result of more easily placing the cover on and removing the cover from the bed as desired during use.
Referring to claim 20, Sturgeon et al. as modified by West further discloses the bed cover is machine washable – see for example paragraph [0053] of Sturgeon et al.


Claim(s) 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sturgeon et al. as modified by West as applied to claim 1 above, and further in view of U.S. Patent Applicaion Publication No. 2004/0134433 to Holder.
Referring to claim 11, Sturgeon et al. as modified by West does not disclose the bed is a pet bed having bumpers on at least three sides of the bed. Holder does disclose the bed is a pet bed having bumpers – at 104, on at least three sides of the bed – see figures 1-2. Therefore it would have been obvious to one of ordinary skill in the art to take the device of Sturgeon et al. as modified by West and add the bed having bumpers on at least three sides of the bed as disclosed by Holder, so as to yield the predictable result of ensuring objects do not fall from the bed during use. 

Conclusion

5.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
The following patents are cited to further show the state of the art with respect to pet bed covers and/or bed covers in general:
	U.S. Pat. No. 5,144,911 to Moore et al. – shows pet bed cover
	U.S. Pat. No. 7,373,900 to Duncan – shows pet bed cover
	U.S. Pub. No. 2014/0075672 to Marcik – shows bed cover
	U.S. Pat. No. 9,924,813 to Basten et al. – shows bed cover
	U.S. Pat. No. 10,881,079 to Cantwell et al. – shows pet bed cover
	U.S. Pat. No. 11,013,212 to Komatsubara – shows pet bed cover
	U.S. Pat. No. 11,278,001 to Autenrieth – shows pet bed cover
	GB Pat. No. 2484291 to McGarvey – shows bed cover
	
6.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID J PARSLEY whose telephone number is (571)272-6890. The examiner can normally be reached Monday-Friday, 8am-4pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Poon can be reached on (571) 272-6891. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/DAVID J PARSLEY/Primary Examiner, Art Unit 3643